Appeal from a judgment of the Supreme Court at Special Term, entered June 15, 1976 in Ulster County,- which denied petitioner’s application for a writ of habeas corpus, without a hearing. As a result of his plea of guilty to the crime of robbery in the first degree, petitioner is presently serving an indeterminate term of imprisonment not to exceed seven years at Wallkill Correctional Facility in Wallkill, New York. In the present proceeding he challenges the legality and length of his imprisonment on the ground that his sentence has not been properly adjusted to reflect jail time credit and good behavior credits to which he is allegedly entitled. Special Term denied his petition without a hearing, and this appeal ensued. We find that the judgment of Special Term must be affirmed. It is clear on the face of the petition herein (see CPLR 7003, subd [a]) that petitioner’s maximum term of imprisonment was properly computed to reflect his jail time credit. As for petitioner’s remaining contentions, they have all been previously considered in article 78 proceedings wherein petitioner’s applications for relief were denied. Under such circumstances, the present application was likewise properly denied (cf. People ex rel. White v La Vallee, 47 AD2d 982, mot for lv to app den 36 NY2d 647). Judgment affirmed, without costs. Koreman, P. J., Sweeney, Main, Larkin and Herlihy, JJ., concur.